
	

113 HR 5567 IH: Education and Workforce Innovation Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5567
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Carney introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To carry out pilot programs to improve skills and job training, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Education and Workforce Innovation Act.
		2.Community Workforce Training Grants
			(a)Program authorizedFrom the amounts appropriated to carry out this section, the Secretary of Education, in
			 consultation with the Secretary of Labor and the advisory panel, shall
			 carry out a 5-year pilot program to award grants to eligible entities to
			 carry out programs that provide direct skills and job training for
			 individuals to enter and advance in high-growth, emerging, and in-demand
			 industries, such as skilled labor and trade industries.
			(b)ApplicationTo receive a grant under this section, an eligible entity shall submit an application, at such
			 time, in such manner, and containing such information as the Secretary of
			 Education may require.
			(c)Uses of fundsAn eligible entity that receives a grant under this section shall use such grant to—
				(1)develop and carry out a multiyear program to provide students enrolled in a school or institution
			 described in subparagraphs (A) through (C) of subsection (g)(1) with
			 education and training to prepare such students to enter and advance in
			 high-growth, emerging, or in-demand industries by providing—
					(A)customized training that is valuable to such industries;
					(B)increased productivity and knowledge transfer;
					(C)a stable and predictable pipeline to a high-standard of employment (as determined by the Secretary
			 of Labor in consultation with the advisory panel) upon graduation from the
			 program;
					(D)a proven model of success, as determined by the Secretary of Labor in consultation with the
			 advisory panel; and
					(E)an opportunity for career advancement; and
					(2)cover costs related to developing and carrying out the program, which may include—
					(A)covering overhead costs;
					(B)improving program design;
					(C)expanding access to the program; or
					(D)providing tuition subsidies for students enrolled, or desiring to enroll, in an institution
			 described in subparagraph (A) or (B) of subsection (g)(1), if applicable,
			 to participate in such program.
					(d)Matching fundsAn eligible entity that is awarded a grant under this section shall provide matching funds from
			 non-Federal sources in an amount equal to not less than the Federal funds
			 provided under the grant.
			(e)Advisory panelIn carrying out the pilot program under this section, the Secretary of Education shall establish an
			 advisory panel that is comprised of Federal education experts and private
			 sector executives.
			(f)Availability of fundingFor fiscal year 2016 and each of the 4 succeeding fiscal years, not less than $50,000,000 shall be
			 available from the amount appropriated for each such fiscal year for the
			 Workforce Innovation Fund of the Department of Labor for the costs of
			 carrying out this section.
			(g)DefinitionsIn this section:
				(1)Eligible entityThe term eligible entity means a private company involved in the manufacturing, production, or technology industries, in
			 partnership with a—
					(A)junior or community college;
					(B)postsecondary vocational institution; or
					(C)secondary school.
					(2)Junior or community collegeThe term junior or community college has the meaning given the term in section 312(f) of the Higher Education Act of 1965 (20 U.S.C.
			 1058(f)).
				(3)Postsecondary vocational institutionThe term postsecondary vocational institution has the meaning given the term in section 102(c) of the Higher Education Act of 1965 (20 U.S.C.
			 1002(c)).
				(4)Secondary schoolThe term secondary school has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
				(5)Skilled labor and trade industriesThe term skilled labor and trade industries shall be defined by the Secretary of Labor.
				3.Financing a Skilled 21st Century Workforce Goal
			(a)Program authorizedThe Secretaries of Education and the Treasury, jointly with the advisory panel, shall administer a
			 pay-for-performance pilot program for 5 years to raise funds from
			 qualified investors to cover the cost of a workforce training program that
			 increases trade certifications or apprenticeships for unemployed
			 individuals or dislocated workers, and that meets the requirements of
			 subsection (b).
			(b)Program requirementsThe pay-for-performance pilot program carried out under subsection (a) shall require that—
				(1)the Secretaries and the advisory panel establish the goals of increasing trade certifications or
			 apprenticeships for unemployed individuals or dislocated workers, and
			 other social and financial goals (such as reducing Federal, State, and
			 local expenditures related to workforce training) for the program;
				(2)a qualified investor enters into a pay-for-performance agreement with the Secretaries under which
			 the qualified investor—
					(A)provides funds to a service provider selected by the Secretaries, the advisory panel, and the
			 qualified investor to meet the goals established under paragraph (1); and
					(B)agrees to the repayment terms described in paragraph (4);
					(3)the service provider uses such funds to carry out a workforce training program for unemployed
			 adults or dislocated workers to meet such goals;
				(4)if the Secretaries and the advisory panel determine that the workforce training program carried out
			 by the service provider meets the goals established under paragraph (1),
			 the Secretaries will repay the qualified investor the amount of funds
			 provided by the qualified investor under paragraph (2) with financial
			 returns; and
				(5)the Secretaries and the advisory panel assess the feasibility of expanding the pay-for-performance
			 pilot program on a larger scale.
				(c)Authorization of appropriationsThere are authorized to be appropriated $75,000,000 for fiscal year 2016 to carry out this section.
			(d)DefinitionsIn this Act:
				(1)Advisory panelThe term advisory panel means a panel of business representatives selected by the Secretaries.
				(2)Dislocated worker; unemployed individualThe terms dislocated worker and unemployed individual have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29
			 U.S.C. 3102).
				(3)Qualified investorThe term qualified investor has the meaning given such term in section 230.501(a) of title 17, Code of Federal Regulations (or
			 successor regulations).
				(4)SecretariesThe term Secretaries means the Secretaries of Education and the Treasury.
				(5)Service providerThe term service provider means a nonprofit organization that carries out a workforce training program.
				
